Citation Nr: 1719897	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-04 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 40 percent for residuals of a traumatic brain injury (TBI) with memory loss.

3.  Entitlement to an evaluation in excess of 10 percent for left lower extremity nerve damage.

4.  Entitlement to an evaluation in excess of 10 percent for right lower extremity peripheral sensory neuropathy.

5.  Entitlement to an evaluation in excess of 10 percent for posttraumatic headache disorder.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to March 1992, from January 1993 to January 1996, from August 1997 to April 1998, from March 2001 to November 2001, and from January 2003 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction over this case has since been transferred to the RO in St. Petersburg, Florida.

In March 2015 and July 2016, the Board remanded the increased rating claims on appeal for the purpose of affording the Veteran a Board hearing.  In January 2017, the Veteran and his spouse testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that the RO is currently in the process of developing the Veteran's January 2017 claim of entitlement to a TDIU due to service-connected disabilities, including those on appeal.  However, the Veteran had previously reported that those disabilities affected his ability to maintain employment.  As a result, the Board finds that the issue of entitlement to a TDIU is also properly on appeal, as it had previously been raised by the record as part-and-parcel of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The title page has been updated accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the issues on appeal.

The Veteran was last afforded VA examinations to assess the severity of the disabilities for which he is currently seeking increased ratings in 2010.  During his January 2017 Board hearing, he testified that the symptomatology associated with those disabilities had worsened since that time.  Thus, on remand, he must be afforded an additional VA examination or examinations to assess the current nature, extent, and severity of his service-connected residuals of a TBI with memory loss, PTSD, posttraumatic headache disorder, left lower extremity nerve damage, and right lower extremity peripheral sensory neuropathy.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Various records the Veteran and his spouse identified during his Board hearing must also be obtained on remand.  In that regard, there is a significant gap, from approximately 2009 to 2016, in the VA treatment records that have been associated with the claims file, and the Veteran testified that he was receiving ongoing VA treatment during that time.  Additionally, the Veteran's spouse testified that the Veteran may have received treatment at a Vet Center in Ocala, Florida, and those records have not yet been sought.  Finally, the Veteran testified that he believed he had previously submitted information detailing the frequency and severity of his headaches.  Unfortunately, it appears that any such documentation the Veteran submitted is not of record.  Accordingly, on remand, all outstanding VA treatment records and any outstanding Vet Center records must be obtained, and the Veteran must be afforded the opportunity to resubmit any logs he has maintained to track the frequency and severity of his headaches.

Finally, regarding entitlement to a TDIU, the Board notes that the RO is still awaiting a response from one of the Veteran's employers in connection with that claim.  In any event, as the outcomes of the Veteran's pending increased rating claims may affect the outcome of his claim of entitlement to a TDIU, a final decision on entitlement to a TDIU would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Thus, the issue of entitlement to a TDIU is also being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file, including any outstanding treatment records from VA facilities in both New Jersey and Florida dated prior to January 2016.  In addition, request any records from the Ocala Vet Center relating to the Veteran's treatment for PTSD at that facility, including therapy and group PTSD sessions.

2.  Ask the Veteran to resubmit, if possible, the headache log he described during his Board hearing, as well as any subsequent headache logs he has created.

3.  After the development requested in items 1 and 2 has been completed to the extent possible, schedule the Veteran for an appropriate examination or examinations to determine the current nature and severity of his (1) residuals of a TBI with memory loss; (2) PTSD; (3) posttraumatic headache disorder; and (4) left lower extremity nerve damage and right lower extremity peripheral sensory neuropathy.  The entire claims file should be made available to and be reviewed by the examiner(s) in conjunction with this request.

In addition to completing the appropriate disability benefits questionnaires (DBQs), the examiner(s) should discuss the extent to which the foregoing service-connected disabilities have impaired the Veteran's ability to meet the demands of a job, either sedentary or physical, during the appeal period.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the increased rating claims and adjudicate the claim of entitlement to a TDIU.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

